DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Examiner believes that the title of the invention is imprecise.  A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01.  However, the title of the invention should be limited to 500 characters.  Examiner suggests including the aspect(s) of the claims which Applicant believes to be novel or nonobvious over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 9, 11-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratas et al. (hereinafter Pratas), U.S. Patent Application Publication 2017/0277658 in view of Chen et al. (hereinafter Chen), U.S. Patent Application Publication 2017/0185888.
Regarding Claim 1, Pratas discloses a processing circuit comprising: 
a plurality of processing elements performing computation processes [“multiple cores 202A – N” ¶58; Fig. 2, 6; “a set of PUs 1300-1303 “ ¶101; “PU” Fig. 13]; 
a plurality of auxiliary memories, each of the plurality of auxiliary memories corresponding to one of the plurality of processing elements and being coupled to another two of the plurality of auxiliary memories [“Cache Unit(s) 204A – 204N” Fig. 2; “Cache Unit(s) 504A-504N” Fig. 6]; 
a system memory coupled to all of the plurality of auxiliary memories and configured to be accessed by the plurality of processing elements [“one or more shared cache units 206” ¶60; Fig. 2, 6]; and 
according to a neural network computation [“Artificial Neural Network” ¶87, 92].
However, Pratas fails to explicitly disclose a configuration module coupled to the plurality of processing elements, the plurality of auxiliary memories corresponding to the plurality of processing elements and the system memory to form a network-on-chip (NoC) structure, the configuration module statically configuring computation operations of the plurality of processing elements and data transmissions on the NoC structure,

Chen discloses a configuration module coupled to the plurality of processing elements, the plurality of auxiliary memories corresponding to the plurality of processing elements and the system memory to form a network-on-chip (NoC) structure, the configuration module statically configuring computation operations of the plurality of processing elements and data transmissions on the NoC structure according to a neural network computation [“reconfigurable neuromorphic processor 1100 may include a reconfigurable interconnect architecture rather than dedicated hard-wired interconnects to connect synapse arrays 1106 to neurons 1104. Reconfigurable neuromorphic processor 1100 may include circuitry or logic that allows synaptic arrays to be allocated to different neuron groups as needed based on the neural network topology and neuron fan-in/out. For example, synaptic array inputs and outputs may be connected to neuron groups using an interconnect fabric. Such as network-on-chip 1112, rather than with dedicated connections. Reconfigurable neuromorphic processor 1100 may connect synapse arrays 1106 to neurons 1104 using synapse array routers 1108a, 1008b 1108c and 1108d (collectively “synapse array routers 1108). Outputs of neurons 1104 may be communicated to synapses using synapse array routers 1108.” ¶88],
wherein the configuration module statically configures the neural network computation into a plurality of operation tasks, and in response to completion of one of the plurality of operation tasks, the configuration module configures another of the 
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas and Chen before him before the effective filing date of the claimed invention, to modify the circuit of Pratas to incorporate the neural network configuration of Chen.
Given the advantage of reconfiguring a neural network which enables one circuit to be used for different neural networks, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Pratas and Chen disclose the processing circuit as recited in claim 1.

a micro control unit coupled to the plurality of processing elements and implementing the static configuration; and 
a direct memory access (DMA) engine coupled to the micro control unit, the plurality of auxiliary memories, and the system memory, the DMA engine processing DMA transmissions between one of the auxiliary memories and the system memory or DMA transmissions among the plurality of auxiliary memories according to configuration of the micro control unit.
Chen discloses the configuration module further comprising: 
a micro control unit coupled to the plurality of processing elements and implementing the static configuration [may include a micro controller… or any other system that may perform one or more instructions in accordance with at least one embodiment” ¶34]; and 
a direct memory access (DMA) engine coupled to the micro control unit, the plurality of auxiliary memories, and the system memory, the DMA engine processing DMA transmissions between one of the auxiliary memories and the system memory or DMA transmissions among the plurality of auxiliary memories according to configuration of the micro control unit [“coupled with bus 141 for communicating with various other system devices, which may include but are not limited to…Direct Memory Access (DMA) controller 151” ¶45].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas and Chen before him before the effective filing date of the claimed 
Given the advantage of using well-known components to process and store information to enable the invention in a compact circuit, one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 3, Pratas and Chen disclose the processing circuit as recited in claim 1.
However, Pratas fails to explicitly disclose wherein the data transmissions on the NoC structure comprise DMA transmissions among the plurality of auxiliary memories and DMA transmissions between one of the auxiliary memories and the system memory.
Chen discloses wherein the data transmissions on the NoC structure comprise DMA transmissions among the plurality of auxiliary memories and DMA transmissions between one of the auxiliary memories and the system memory [Direct Memory Access (DMA) controller 151” ¶45].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas and Chen before him before the effective filing date of the claimed invention, to modify the combination to incorporate the well-known operations of a DMA of Chen.
Given the advantage of using well-known components to transmit data in a reliable fashion without the need to interact with the central processor which increases 

Regarding Claim 4, Pratas and Chen disclose the processing circuit as recited in claim 1.  Pratas further discloses wherein the data transmissions on the NoC structure comprise data transmissions between one of the plurality of processing elements and the system memory and data transmissions between one of the plurality of processing elements and another two of the plurality of auxiliary memories [“a set of one or more bus controller units 216” ¶58, 66; Fig. 2, 6].

Regarding Claim 5, Pratas and Chen disclose the processing circuit as recited in claim 1.  Pratas further discloses wherein each of the plurality of auxiliary memories comprises three vector memories, first of the vector memories stores weight, second of the vector memories is configured to be read or written by a corresponding one of the plurality of processing elements, and third of the vector memories is configured for the data transmissions on the NoC structure [“physical register file(s) unit 158 comprises a vector registers unit, a write mask registers unit, and a scalar registers unit. These register units may provide architectural vector registers, vector mask registers, and general purpose registers.” ¶52; Fig. 1B].

Regarding Claim 9, Pratas and Chen disclose the processing circuit as recited in claim 1.  Pratas further discloses wherein the plurality of processing elements and the plurality of auxiliary memories corresponding to the plurality of processing elements 
However, Pratas fails to explicitly disclose the configuration module establishes a phase sequence for the plurality of computation nodes according to the neural network computation and instructs each of the computation nodes to transmit data to another of the computation nodes according to the phase sequence.
Chen discloses the configuration module establishes a phase sequence for the plurality of computation nodes according to the neural network computation and instructs each of the computation nodes to transmit data to another of the computation nodes according to the phase sequence [“Fast scheduler 202 of one embodiment may schedule on each half of the main clock cycle while the other schedulers may only schedule once per main processor clock cycle. The schedulers arbitrate for the dispatch ports to schedule uops for execution.” ¶53].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas and Chen before him before the effective filing date of the claimed invention, to modify the combination to incorporate phases of computation on a clock cycle of Chen.
Given the advantage of processing the neural network computations in an organized manner for efficient processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11 is rejected on the same grounds as claim 1.

Claim 13 is rejected on the same grounds as claim 3.
Claim 14 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 5.
Claim 19 is rejected on the same grounds as claim 9.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Chen, in view of Yuenyongsgool et al. (hereinafter Yuenyongsgool), U.S. Patent Application Publication 2009/0228616.
Regarding Claim 6, Pratas and Chen disclose the processing circuit as recited in claim 5.  Pratas further discloses wherein each of the vector memories is a dual-port static random access memory (SRAM) [“SRAM” ¶78, 83; Fig. 6].
However, Pratas fails to explicitly disclose one of the two ports is configured for being read or written by a corresponding one of plurality of processing elements, while the other port of the two ports is configured for DMA transmissions with the system memory or one of the auxiliary memories corresponding to another of the plurality of processing elements [“dual port static random access memory ( SRAM) coupled to a central processing unit (CPU) and a direct memory access ( DMA) peripheral” ¶6; Fig. 1].
Yuenyongsgool discloses one of the two ports is configured for being read or written by a corresponding one of plurality of processing elements, while the other port of the two ports is configured for DMA transmissions with the system memory or one of the auxiliary memories corresponding to another of the plurality of processing elements 
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas, Chen and Yuenyongsgool before him before the effective filing date of the claimed invention, to modify the combination to incorporate the dual port SRAM with one port going to a processor and another to the DMA of Yuenyongsgool.
Given the advantage of a processor and a high speed DMA peripheral sharing memory by coupling to a dual port SRAM so as allow independent accesses by the CPU and DMA peripheral without any type of memory bus arbitration between the CPU and DMA peripheral during their respective memory accesses., one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 16 is rejected on the same grounds as claim 6.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Chen, in view of Ussery et al. (hereinafter Ussery), U.S. Patent Application Publication 2001/0025363.
Regarding Claim 7, Pratas and Chen disclose the processing circuit as recited in claim 5.  Pratas further discloses each of the plurality of auxiliary memories further comprising: 
a command memory coupled to a corresponding one of the plurality of processing elements, the configuration module storing a command of the neural network computation in the corresponding command memory, the corresponding one of 
However, Pratas fails to explicitly disclose a crossbar interface comprising a plurality of multiplexers, coupled to the vector memories in the plurality of auxiliary memories, and determining whether the vector memories are configured for storing the weight, for being read or written by the corresponding one of the plurality of processing elements, or for the data transmissions on the NoC structure.
Ussery discloses a crossbar interface comprising a plurality of multiplexers, coupled to the vector memories in the plurality of auxiliary memories, and determining whether the vector memories are configured for storing the weight, for being read or written by the corresponding one of the plurality of processing elements, or for the data transmissions on the NoC structure [“the data communication module 114 includes an array of bus multiplexers that performs the function of a crossbar switch.” ¶42].
It would have been obvious to one having ordinary skill in the art, having the teachings of Pratas, Chen and Ussery before him before the effective filing date of the claimed invention, to modify the combination to incorporate the crossbar interface of Ussery.
Given the advantage of being able to route data using a compact switch for increased efficiency in the circuit, one having ordinary skill in the art would have been motivated to make this obvious modification.

.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pratas and Chen, in view of Wersing et al. (hereinafter Wersing), U.S. Patent Application Publication 2003/0002731.
Regarding Claim 8, Pratas and Chen disclose the processing circuit as recited in claim 1.  Pratas further discloses wherein the plurality of processing elements and the plurality of auxiliary memories corresponding to the plurality of processing elements form a plurality of computation nodes [“multiple cores 202A – N” ¶58; Fig. 2, 6; “a set of PUs 1300-1303 “ ¶101; “PU” Fig. 13; “Cache Unit(s) 204A – 204N” Fig. 2; “Cache Unit(s) 504A-504N” Fig. 6].
However, Pratas fails to explicitly disclose the configuration module divides a feature map associated with the neural network computation into a plurality of sub-feature map data and instructs the plurality of computation nodes to perform parallel processing on the plurality of sub-feature map data, respectively
Wersing discloses the configuration module divides a feature map associated with the neural network computation into a plurality of sub-feature map data and instructs the plurality of computation nodes to perform parallel processing on the plurality of sub-feature map data, respectively [“The process can be performed in parallel by implementing the feature map as a plane of neurons whose weights vectors are constrained to be equal. That is, units in a feature map are constrained to perform the sane operation on different parts of the image.” ¶11].

Given the advantage of faster processing, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 18 is rejected on the same grounds as claim 8.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the .

Response to Arguments
Regarding the 35 U.S.C. 103 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that Chen fails to disclose, “wherein the configuration module statically configures the neural network computation into a plurality of operation tasks, and in response to completion of one of the plurality of operation tasks, the configuration module configures another of the plurality of operation tasks on the NoC structure.”  Examiner disagrees for at least the following reasons.
The terms used in the limitation are not defined and are viewed under broadest reasonable interpretation.  For example, a plurality of operation tasks can be interpreted as any task performed by a neural network during its operation, and configuring can just be having the system do something.  Accordingly, Chen discloses a reconfigurable neuromorphic system which implements various inputs and outputs between the various neurons via routing of the signals for calculations in the synapses.  Any of these tasks are part of the operation of the system.  As one task is completed another task is “configured” to take place in another part of the NoC.  Applicant appears to be arguing the claim language more narrowly than recited.  If specific interpretation of terms are desired, the claims should be amended to reflect those interpretations.
For at least these reasons, the 35 U.S.C. 103 rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.B./            Examiner, Art Unit 2123                                                                                                                                                                                            
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123